Citation Nr: 9913036	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  97-10 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to January 
1958, with approximately six months of prior service which 
has not been verified.  He died January [redacted], 1992, 
and the appellant is his widow.

This appeal arises from a February 1997 RO rating decision, 
which denied service connection for the veteran's cause of 
death.  

A transcript of the appellant's July 1997 hearing before a 
hearing officer at the RO is on file.

In May 1998, the Board remanded the appellant's case for 
additional development.
The RO was directed to assist in obtaining copies of private 
medical records or a medical opinion from Kenneth L. Sacks, 
M.D., regarding the relationship between the veteran's use of 
Dilantin and the development of non-Hodgkin's lymphoma, and 
to solicit a VA opinion as to the medical probability that 
the cause(s) of the veteran's death was/were due to his 
extended use of Dilantin as treatment for his service-
connected grand mal epilepsy.  

The Board notes that the RO has not considered whether or not 
the appellant is entitled to dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1318 and 38 C.F.R. 
§ 3.22 (1998).  In the case of Wingo v. West, 11 Vet.App. 307 
(1998), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) held that an appellant may be 
entitled to DIC benefits as if the veteran's death were 
service connected by demonstrating that the deceased veteran 
would hypothetically have been entitled to receive 100 
percent disability compensation based on his service-
connected disability at the time of death and for a period of 
ten consecutive years immediately preceding his death, though 
he was for any reason (other than willful misconduct) not in 
receipt of that 100 percent compensation throughout that 10 
year period.  As this issue has not been addressed by the 
agency of original jurisdiction, it is referred to the RO for 
action deemed appropriate.  


FINDINGS OF FACT

1.  The immediate cause of the veteran's death in January 
1992 was cardiac arrest, due to, or as a consequence of non-
Hodgkin's lymphoma. 

2.  Cardiovascular disease and non-Hodgkin's lymphoma were 
not present in service or for many years thereafter and were 
not linked to any incident of active duty.

3.  The veteran was service-connected for epilepsy, a left 
eyebrow scar, and a left knee scar; his service-connected 
disabilities did not cause or materially contribute to his 
fatal cardiac arrest or non-Hodgkin's lymphoma.


CONCLUSIONS OF LAW

1.  Cardiovascular disease and non-Hodgkin's lymphoma were 
not incurred during service or for many years thereafter.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310, 5107, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.312 (1998).

2.  A disability incurred in or aggravated during service did 
not cause or contribute substantially or materially to the 
cause of the veteran's death.  38 U.S.C.A. §§ 1310, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.

The veteran served on active duty from March 1956 to January 
1958.  During his lifetime, service-connection was 
established for epilepsy (40 percent disabling at the time of 
his death), a left eyebrow scar (noncompensable), and a left 
knee scar (noncompensable).  The combined rating was 40 
percent at the time of this death.  His service medical 
records show no complaints or findings indicative of a 
cardiovascular disease or non-Hodgkin's lymphoma.

On VA examinations in April 1959 and July 1962, there were no 
signs of cardiovascular disease or non-Hodgkin's lymphoma.  
The April 1959 examination report indicated that the 
veteran's blood pressure was measured at 118/70.   

VA records dated through the 1960's and 1970's show that the 
veteran was treated for epilepsy, orthopedic disorders, and 
problems with anxiety.  These records show that the veteran's 
epileptic seizures were treated with Dilantin.  They contain 
no complaints or findings indicative of cardiovascular 
disease or non-Hodgkin's lymphoma.  

Records from the VA seizure clinic dated from 1973 to 1991 
give no indication that the veteran had any cardiovascular 
disease.  A September 1991 record indicated that the veteran 
was diagnosed with lymphoma in April 1991.

Private records from April 1991 to October 1991 show that the 
veteran was treated for an aggressive lymphoma with 
chemotherapy.  A discharge summary from St. Vincent's Medical 
Center indicated that the veteran was admitted from April to 
May 1991.  The discharge summary indicated that the veteran 
had taken Dilantin for the last 30 years.  On physical 
examination, the veteran's heart was noted to have a regular 
rate and rhythm with normal S1 and S2 with no murmurs, no 
gallops, and no rubs.      

Private records from St. Vincent's Medical Center show that 
the veteran was admitted in October 1991 for treatment of 
what was diagnosed as lymphomatous meningitis.  Findings 
during this hospitalization included a normal chest X-ray and 
a blood pressure reading of 120/70.  Records show that the 
veteran had numerous periods of hospitalization at St. 
Vincent's from October 1991 through January 1992, the month 
in which he died.  Diagnoses included diffuse large cell 
lymphoma (November 1991) and non-Hodgkin's lymphoma (December 
1991 to January 1992).  The veteran's final discharge summary 
indicated that due to the aggressive nature of the veteran's 
disease, it was determined that he be made "DNR" with just 
comfort measures ensuing.  On January [redacted], 1992, the 
veteran was reportedly found apneic and pulseless, and he was 
pronounced dead at that time.    

The veteran's death certificate indicates that the veteran 
died on January [redacted], 1992, at age 55.  The immediate 
cause of death was cardiac arrest, which was due to or as a 
consequence of non-Hodgkin's lymphoma.  No autopsy was 
performed. 

In November 1996, the veteran's widow submitted a claim for 
service connection for the cause of the veteran's death.

In February 1997, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death.  

In her March 1997 notice of disagreement and a May 1997 
statement, the appellant and her representative asserted that 
long-term use of Dilantin to control the veteran's service-
connected seizure disorder caused the development of the non-
Hodgkin's lymphoma that contributed to his death.  In support 
of this assertion, the appellant cites the Physician's Desk 
Reference (PDR) as indicating that there is a connection 
between use of Dilantin and lymph node involvement 

In an April 1997 letter, Kenneth L. Sacks, M.D., stated that 
there was a significant possibility that the veteran's 
lymphoma may, in fact, be due to the long-term use of 
Dilantin.  Dr. Sacks indicated that he would be happy to 
provide additional information. 

During her July 1997 RO hearing, the appellant indicated that 
her husband's death was due to 30 years of medication 
(Dilantin) that he took for his service-connected seizure 
epilepsy.  She stated that the PDR indicates that there is a 
connection between the use of Dilantin and lymph node 
problems, and she reported that Dr. Sacks agreed that such a 
connection may exist.  

In May 1998, the Board remanded the veteran's case for 
additional development to include obtaining an opinion as to 
the nature and extent of any connection between the veteran's 
use of Dilantin and the cause of his death.  

Pursuant to the remand requests, the Director of the VA CT 
Cancer Center submitted an opinion dated in September 1998 
regarding the appellant's claim that the veteran's death was 
in some way related to his use of Dilantin.  The VA physician 
reported that review of the veteran's medical record revealed 
that the veteran had a diagnosis of stage four diffuse mixed, 
small and large cell lymphoma 


in April 1991.  He noted that the veteran was treated with 
aggressive combination chemotherapy, that he was placed into 
complete remission, and that he presented with carcinomatous 
meningitis approximately two months after the completion of 
chemotherapy.  The VA physician noted that the veteran was 
subsequently treated with intrathecal chemotherapy 
administered via an Ommaya reservoir.  He further reported 
that it was soon noted that the veteran presented with 
rapidly progressive disease with recurrence in the central 
nervous system and the bone marrow.  He stated that given the 
aggressive nature of the disease, it was determined that the 
veteran should be treated in a palliative manner.  It was 
noted that the veteran was formally made a DNR and, on 
January [redacted], 1992, pronounced dead.  Addressing the 
specific question of whether long-term exposure to the anti-
seizure medication Dilantin was in any way responsible for the 
development of the veteran's lymphoma, the VA physician noted 
that Dilantin has been shown to induce lymphoid hyperplasia 
or "pseudolymphoma" that can be quite difficult to 
distinguish from true lymphoma.  He stated that in such a 
case, the usual course is that the patients present with 
enlargement of their lymph notes.  The physician specifically 
indicated that with Dilantin use alone, it would be extremely 
unlikely and unusual for these cases to develop into frank 
lymphoma.  He also reported that in the majority of cases, 
the lymphoid hyperplasia usually regresses when the drug 
(Dilantin) is withdrawn.  The physician went on to state that 
in reviewing the majority of the leading textbooks in Cancer 
Medicine presently available today, there is no firm 
association between long-term, chronic use of Dilantin and 
the development of non-Hodgkin's lymphoma.  The VA physician 
concluded by stating that for this reason, it is unlikely 
that in the present case, the veteran's aggressive lymphoma 
and his eventual death can be attributed to his use of that 
anticonvulsant.  

In a September 1998 letter, Dr. Sacks reported that the PDR 
clearly stated under "Warnings" that the use of Dilantin 
has been associated with the development of 


lymphoproliferative disorders and that the literature is 
replete with these associations.  He went on to state that 
while it is impossible to say with any certainty that the 
Dilantin caused the veteran's lymphoma, the association is 
well known and needs to be considered.

 
II.

The Board begins its analysis of the appellant's claim of 
service connection by noting that this claim is well 
grounded, within the purview of 38 U.S.C.A. § 5107 (a) (West 
1991).   Likewise, the Board concludes that the VA has 
fulfilled its duty under § 5107 (a), in that it has assisted 
the appellant in the development of all facts pertinent to 
her claim.  Therefore, it is appropriate to consider the 
appellant's claim on the merits at this time.

A widow may receive dependency and indemnity compensation 
where it can be established, through the submission of 
evidence, that the cause of the veteran's death was due to 
service-connected disability.  See 38 U.S.C.A. § 1310 (West
1991); 38 C.F.R. § 3.312 (1998).  Service connection connotes 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with a period of active service, or in 
the case of cardiovascular-renal disease, manifest to a 
compensable degree within one year after separation.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.307, 3.309 (1998).  Alternatively, the 
appellant may prevail in this appeal if the evidence 
demonstrates that disability incurred or aggravated during 
service contributed substantially or materially to the cause 
of death.  In this regard, it is not sufficient to show that 
the disability casually shared in producing death, but 


rather it must be shown that there was a causal connection. 
38 C.F.R. § 3.312 (1998).

In the instant matter, the death certificate indicates that 
the veteran died at the age of 55 on January [redacted], 1992, 
and that the immediate cause of death was cardiac arrest, which 
was due to or as a consequence of non-Hodgkin's lymphoma.  
The Board notes that the veteran's service medical records 
reveal no evidence of cardiovascular disease or non-Hodgkin's 
lymphoma during service in the 1950's.  Furthermore, 
cardiovascular disease was never shown during the veteran's 
lifetime, and there is no post-service medical evidence that 
indicates the veteran developed non-Hodgkin's lymphoma until 
1991, many years after separation from service.   In fact, 
the examinations performed through the 1990's did not show 
that the veteran had any problems that would indicate the 
presence of non-Hodgkin's lymphoma.  The earliest indication 
that the veteran had health problems related to the disorders 
eventually listed on his 1992 death certificate appeared in 
post-service records from 1991.  The records show that the 
veteran was first diagnosed with non-Hodgkin's lymphoma in 
April 1991.  With no medical evidence which demonstrates the 
onset of cardiovascular disease or non-Hodgkin's lymphoma 
until long after service or which otherwise relates these 
disorders to service, service connection for the cause of 
death on a direct or presumptive basis is not warranted.

During his lifetime, the veteran was granted service 
connection for scars and for grand mal epilepsy.  While the 
appellant asserts that medication prescribed for the symptoms 
of the veteran's service-connected epilepsy led to the 
development of non-Hodgkin's lymphoma, the preponderance of 
the evidence does not support that contention.  The appellant 
rests her claim on statements in the PDR and from Dr. Sacks 
which have indicated a possible relationship between 
disorders of the lymph nodes and the veteran's use of 
Dilantin.  The Board finds, however, that this 


evidence is not specific to the veteran's case.  The 
appellant and Dr. Sacks have both asserted that the 
connection is between the use of Dilantin and lymphatic 
problems in general, and not to non-Hodgkin's lymphoma, the 
underlying cause of the veteran's death.  More importantly, 
the opinion of the Director of the VA CT Cancer Center 
clarifies the evidence by specifically indicating that while 
use of Dilantin has been noted to cause enlargement of the 
lymph nodes, a review of the majority of the leading 
textbooks in Cancer Medicine presently available today shows 
no firm association between long-term, chronic use of 
Dilantin and the development of non-Hodgkin's lymphoma.  In 
his conclusion, the VA physician specifically stated that for 
this reason it is unlikely that in the present case, the 
veteran's aggressive lymphoma and his eventual death can be 
attributed to his use of that anticonvulsant.  

The Board finds that the evidence fails to indicate that the 
medication prescribed for the veteran's service-connected 
epilepsy was specifically found to have caused the veteran's 
non-Hodgkin's lymphoma and eventual death.  Moreover, the 
Board finds compelling the opinion of the Director of the VA 
CT Cancer Center which has essentially indicated that there 
is no known association between the use of Dilantin and the 
development of non-Hodgkin's lymphoma.  Upon review of all of 
the evidence of file, the Board must conclude that a 
preponderance of the evidence does not support the 
appellant's contentions.

With no medical evidence of record to show that medication 
taken for the veteran's epilepsy specifically caused non-
Hodgkin's lymphoma, which led to the veteran's death, service 
connection cannot be established for the cause of the 
veteran's death and his widow's appeal of a claim for such 
must be denied.  The Board has considered the appellant's lay 
statements and testimony.  As she is not a physician, she is 
not competent to offer medical opinions concerning questions 
of medical diagnosis and causation.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992). 


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

